DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The examiner notes that several different species / embodiments are taught in the specification, and that, as evidenced by the 102 rejections below, a posteriori lack of Unity of Invention may be indicated (MPEP §1850, subsection II). Given the relatively generic wording of the claims, the examiner does not make a Unity of Invention restriction at this time. However, Applicant is respectfully informed that should they amend the claims to have more specific structure directed to various specific embodiments (figs 3 & 4 versus figs 62 & 63 versus figs 90 & 91, for example), the examiner may deem a Unity of Invention restriction proper.

Drawings
The drawings are objected to because they are not cross-hatched for legibility as required by PCT Rule 11.13(b) and 37 CFR 1.84(h)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the 

Claim Objections
Claims 1 & 12 are objected to because of the following informalities:
Claim 1: The phrase "being arranged configured to be" is grammatically awkward and appears to be a typo of either "being arranged to be" or "being configured to be".
Claim 12: The phrase "a occluding position" appears to be a typo of "an occluding position".
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Claim 17 recites "operating the drill bit with the deployable blade assembly in the first position". There is improper antecedent basis for these phrases elsewhere in the claim. Rather claim 17 reads as though it were intended to include some language akin to the "drill bit according to claim 1" language in claim 18. However this language is not found in claim 17 thus making it unclear what "the deployable blade assembly" and "the first position" are intended to reference.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 9-11, 17, & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0007043 (Dewey). Multiple differing interpretations of Dewey are presented below so as to encompass various interpretations of the claims as they are currently broadly worded
Independent claim 1: Dewey discloses a drill bit for drilling a bore (title; figs 3 & 5; figs 7 & 8), the drill bit comprising:
an outer housing (body 320);
a primary cutting structure ("stationary cutting structures 330" - ¶ 46) defining a cutting plane of a first diameter (figs 4 & 7 - ¶ 49);
a flow path arranged to let drilling fluid flow through the drill bit (375 - fig 3, 5, 7, & 8); and
a deployable blade assembly ("moveable cutter blocks 340" with "one or more links 380" and "moveable piston 370" - ¶ 46) at least partially located within the outer housing (figs 3, 5, 7, 8 all show at least a portion of the above-defined "deployable blade assembly" within body 320), the deployable blade assembly comprising a deployable cutting structure ("moveable cutter blocks 340" for both figs 3 / 5 & figs 7 / 8) and being arranged configured to be axially movable from a first position (fig 5 or fig 8; the cutting structures may actuate in either direction: "The moveable cutting structure may extend and retract along tracks disposed on a body of the cutting device" ¶ 15; "For example, instead of retracting the piston 370, in other embodiments, the piston 370 may be advanced to actuate the cutting devices 300, 400. In other embodiments, the piston 370 may be retracted and extended multiple times" - ¶ 59), in which the deployable cutting structure is recessed with respect to the primary cutting structure (Fig 5: "deployable cutting structure" 340 is circumferentially recessed relative to 330 between adjacent ones of 330 as seen in fig 6, and further illustrated by the comparison of fig 5 to fig 3. The claim does not require "axially recessed behind the primary cutting structure", for example. For fig 8: in "the position shown in FIG. 8, the moveable cutter blocks 340 would be retracted directly axially upstream to thereby reveal the stationary cutting structures 330" - ¶ 57), towards the cutting plane (transition from fig 8 to fig 7 results in 340 moving "towards the cutting plane"; same for the transition from fig 5 to fig 3; "For example, instead of retracting the piston 370, in other embodiments, the piston 370 may be advanced to actuate the cutting devices 300, 400. In other embodiments, the piston 370 may be retracted and extended multiple times" - ¶ 59), to a second position (fig 3 or fig 7; "For example, instead of retracting the piston 370, in other embodiments, the piston 370 may be advanced to actuate the cutting devices 300, 400. In other embodiments, the piston 370 may be retracted and extended multiple times" - ¶ 59);
wherein the deployable blade assembly is configured such that, when the deployable blade assembly is in the second position (figs 3 or 7), the deployable cutting (Clearly shown in fig 4 versus fig 6. For the embodiment of figs 7 & 8, fig 7 is radially smaller than the configuration of fig 8, and the disclosure of ¶ 57 teaches "retracted directly axially upstream").

Independent claim 17: Dewey discloses a method of operating a drill bit, the method comprising:
operating the drill bit (figs 3-8) with the deployable blade assembly (340) in the first position (figs 5 or 7) to drill a bore with a first diameter (figs 5 & 6 and the comparable diameter for figure 7);
moving the deployable blade assembly to a second position (fig 3; "the piston 370 may be spring-loaded to bias to the collapsed position" - ¶ 48. Fig 8);
operating the drill bit with the deployable blade assembly in the second position to drill a bore with a diameter equal to or less than the first diameter (figs 3 & 4 have a narrower diameter than that of figs 5 & 6; fig 8 has the same diameter as fig 7; ¶ 56).

Independent claim 18: Dewey discloses a whipstock milling system, comprising:
a whipstock ("whipstock 200" - fig 2 & ¶ 32);
an anchor-packer ("anchor 300" - ¶ 32. Element number 300 is not used in figs 1 & 2, and would appear to be commensurate with element number 250, which is not used in the specification. In any case, an anchor-packer that supports the whipstock 200 is clearly taught: ¶s 20 & 32); and
(as described for claim 1 above).

Dependent claims 7 & 9-11: Dewey further discloses
Claim 7: a lock (350) arranged to hold the deployable blade assembly in the second position (figs 3 or 7).

Claim 9: the deployable blade assembly comprises:
a piston located within the outer housing (360); and
a blade connected to the piston (340).

Claim 10: the piston and blade of the deployable blade assembly are arranged to move parallel to a longitudinal axis of the drill bit from the first position to the second position (figs 7 & 8 show some angle to the movement but the specification also teaches "directly axial" movement on "substantially parallel" tracks 422: ¶ 57).

Claim 11: the deployable cutting structure (340) is level with, or extends out from, the primary cutting structure (330) in an axial direction when the deployable blade assembly is in the second position (figs 3 & 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0007043 (Dewey) in view of US 2009/0084555 (Lee).
Claim 2: Dewey discloses all the limitations of the parent claim and further discloses that the actuation direction of piston 370 may be reversed so that "instead of retracting the piston 370, in other embodiments the piston 370 may be advanced to actuate the cutting devices" (¶ 59). This comprises a generic actuation mechanism configured to cause the deployable blade assembly to move from the first position (now fig 8 if the actuation reversal of ¶ 59 is used) to the second position (now fig 7 where the cutting devices are actuated by the "advance" of piston 370 per ¶ 59). However Dewey does not disclose the details of such arrangement or how the piston would be advanced as opposed to retracted.
However Lee discloses an actuation mechanism for controlling the operation of a downhole tool (title) that may be used to actuate a variety of downhole tools (¶ 84). The actuation mechanism comprises a blocking assembly ("ball-receiving seat 13" on "activating sleeve 18") configured to move from a first arrangement (figs 1, 3a & 3b), in which the flow path is open and fluid can flow through the flow path (ibid), to a second arrangement (figs 2, 3c & 3d; ¶s 95 & 96), in which the blocking assembly is arranged to restrict fluid flow through the flow path (¶s 95 & 96), in response to a change in the flow of drilling fluid through the drill bit (ball 14 changes the flow: ¶s 95 & 96);
wherein the deployable blade assembly (340, taught by Dewey) is configured to move from the first position to the second position under the action of fluid pressure in response to the blocking assembly moving to the second arrangement (¶ 59 of Dewey).
(¶ 34 of Lee). The structure taught by Lee provides all the motion necessary for the actuation taught by Dewey in ¶ 59 and provides the additional benefit of continuing to circulate drilling fluid to the bit to prevent damage to the bit.

Claim 3: the change in the flow of drilling fluid through the drill bit increases a pressure differential across the blocking assembly (Lee: inherent to the landing of ball 14 on ball seat 13) to a threshold value (determined by "retainer ring 16" - ¶ 94).

Claim 4: the change in the flow of drilling fluid through the drill bit is an increase in the drilling fluid flow rate (this is "intended use" / "manner of operating" in an apparatus claim. The change in the flow taught by Lee is capable of being created by increasing the flow rate against ball 14. MPEP §2114, subsection II: Manner of operating the device does not differentiate apparatus claim[s] from the prior art).

Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0007043 (Dewey).
Claim 5: Dewey discloses all the limitations of the parent claim, and further discloses a deformable release ("shear screw 350" - fig 3) arranged between the outer housing and the deployable blade assembly (fig 3);
wherein a first part of the deformable release is fixed with respect to the outer housing and a second part of the deformable release is fixed with respect to the deployable blade assembly (seen in the transition between figs 3 & 5 and between figs 7 & 8), restraining the deployable blade assembly in the first position (figs 3 & 7 are the "second position" as defined for claim 1 above);
wherein the deformable release is configured to deform ("shear screw") such that the deployable blade assembly can move with respect to the outer housing (seen in the transition between figs 3 & 5 and between figs 7 & 8) when a pressure differential across the deployable blade assembly reaches a deployment value (¶ 51).
 However ¶ 59 also teaches that this may be reversed, and that "instead of retracting the piston 370, in other embodiments, the piston 370 may be advanced to actuate the cutting devices 300, 400"). This would necessitate using the shear screw 350 in the retracted positions of figs 5 & 8. In other words, "instead of retracting the piston 370", and reversing the motion (¶ 59) clearly suggests that the shear pin is assembled and whole in the figures of 5 & 8, and broken when piston 370 is "advanced" (as opposed to "retracted) to the blade position of figs 3 & 7.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to reverse the motion of 370 and make the commensurate change to the shear 

Claim 6: Dewey discloses that the deformable release is threaded connector ("shear screw 350") but teaches that it breaks in response to a predetermined shear load (¶ 51) rather than a predetermined tensile load. However, the examiner takes official notice that it would have been obvious to the ordinary artisan to use a tensile failing frangible connector in place of the shear failing frangible connector already taught. This is a simple orientation change of the connector to align axially with the piston 370 to achieve the same result already performed by 350: holding the piston in place until sufficient fluid pressure is applied to break it. In other words, the difference between claim 6 and the prior art is the orientation of an element which is already taught in the prior art. The retaining function and manner of breaking the element are the same.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0007043 (Dewey) in view of US 3,105,562 (Stone).
Claim 8: Dewey discloses all the limitations of the parent claim, but does not expressly disclose those of the present. Rather Dewey discloses a conventional shear pin 350 that is arranged to hold the deployable blade assembly in the second position (fig 3 or fig 7, as described in claim 1 above).
However Stone discloses an actuation mechanism lock ("ball 60 is urged by a helical spring 62, held in place in a socket 64 by a threaded plug 66, into a dimple 68 properly located in the outer surface of the piston 30 to lock it" - ¶ bridging cols 2 & 3) comprising an engagement member ("ball 60" - fig 1) in one of the outer housing (60 is at least partially within outer housing 12 - fig 1) and the deployable blade assembly (piston 30, which is commensurate with piston 370 of Dewey), biased (via spring 62) towards the other of the outer housing and the deployable blade assembly (60 is biased towards 30 by spring 62: fig 1); and
a recess arranged on the other of the outer housing and the deployable blade assembly ("dimple 68"), arranged to receive the engagement member when the deployable blade assembly is in the second position (fig 1; ¶ bridging cols 2 & 3).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the spring biased lock taught by Stone in place of the shear pin lock taught by Dewey. Dewey already discloses that the bit may be actuated multiple times (¶ 59). The use of the biased lock taught by Stone would thereby re-engage during such multiple actuations and therefore provide a re-usable lock and would obviate the need to replace the shear pin after every use.

Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 12 recites "an occluding member" which is held "in the first arrangement" (antecedent basis in parent claim 2) by "a restraint". The occluding member is in response to the change in the flow of drilling fluid" where it moves to "the second arrangement" that "prevents fluid from flowing through the flow path". The prior art does not teach or suggest this arrangement in combination with the features of parent claims 2 & 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676